Citation Nr: 0825033	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  07-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of ten percent for the 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Peter Nickitas, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty from November 1951 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota that denied the 
appellant's claim of entitlement to an evaluation in excess 
of ten percent for his bilateral hearing loss disability.

A review of the record indicates that the appellant, in his 
April 2007 substantive appeal, requested to appear before a 
Veterans Law Judge at the RO.  In October 2007, the RO 
scheduled the appellant for a videoconference hearing to be 
conducted on December 18, 2007.  According to the evidence of 
record, the appellant appeared at the RO on that date to 
provide testimony.  Due to technical difficulties that 
occurred on that date, the videoconference hearing could not 
be conducted.  At that point, the appellant indicated that he 
wanted to have an in-person hearing instead of a 
videoconference hearing.

According to 38 C.F.R. § 20.700(e), if an appellant declines 
to participate in an electronic hearing, the appellant's 
opportunity to participate in a hearing before the Board 
shall not be affected.  Since the appellant has not withdrawn 
his request for a Travel Board hearing, such a hearing should 
be scheduled.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  If the appellant 
desires to withdraw his hearing request 
prior to the conduct of the hearing he 
should do so in writing at the RO.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

